EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Salvador Bezos on February 9, 2022.
The application has been amended as follows: 
As per Claim 1, (Currently Amended) A method, comprising:
receiving, by one or more computing devices, information of a prestaged transaction from a mobile application at a user equipment (UE) device;
authorizing, by the one or more computing devices, the prestaged transaction based on information associated with an account, wherein the account is identified based on the information of the prestaged transaction received from the mobile application at the UE device;
receiving, by the one or more computing devices, a message from the UE device, wherein the message comprises an image from the UE device, wherein the image is from a display of a kiosk as scanned using a camera of the UE device;
associating, by the one or more computing devices, the authorized prestaged transaction and the received image based on an identifier of the UE device;
identifying, by the one or more computing devices, the kiosk and a location of the kiosk based on the received image;

 authorized prestaged transaction based on the association of the authorized prestaged transaction and the received image; and
sending, by the one or more computing devices, a command to the identified kiosk to execute the authorized prestaged transaction 

refreshing, by the one or more computing devices, the image displayed on the display of the kiosk at a configured time interval.
As per Claim 3, (Previously Presented) The method of claim 1, wherein authorizing the prestaged transaction based on the information associated with the account comprises:
comparing, by the one or more computing devices, an ownership of a phone number associated with the UE device to be same as an owner of the account associated with the prestaged transaction.
As per Claim 4, (Currently Amended) The method of claim 1, further comprising:
in response to a failure in associating the authorized prestaged transaction and the received image, sending, by the one or more computing devices, a notification on a mobile application of a mobile device of an agent to assist with the authorized prestaged transaction.
As per Claim 5, (Previously Presented) The method of claim 1, wherein authorizing the prestaged transaction based on the information associated with the account comprises:
performing, by the one or more computing devices, a two-factor authentication with a phone number associated with the account of the prestaged transaction.
As per Claim 6, (Currently Amended) The method of claim 1, further comprising: 
in response to a failure in associating the authorized prestaged transaction and the received image, displaying, by the one or more computing devices, a help message on a display of the kiosk to complete the authorized prestaged transaction.
As per Claim 7, (Previously Presented) The method of claim 1, further comprising:
in response to a determination that the prestaged transaction is outside of a preset policy boundary, overriding, by the one or more computing devices, the preset policy to authorize the prestaged transaction based on verification of information associated with the account of the prestaged transaction.
As per Claim 8, (Previously Presented) The method of claim 1, wherein the image comprises a machine readable code, and wherein the machine readable code comprises a kiosk identifier.
As per Claim 9, (Currently Amended) The method of claim 1, further comprising a login process, by the one or more computing devices, 
As per Claim 10, (Currently Amended) A system, comprising:
a memory for storing instructions; and
one or more processors, communicatively coupled to the memory, configured to execute the instructions, the instructions causing the one or more processors to:
receive information of a prestaged transaction from a mobile application at a user equipment (UE) device;
authorize the prestaged transaction based on information associated with an account, wherein the account is identified based on the information of the prestaged transaction received from the mobile application at the UE device;
receive a message from the UE device, wherein the message comprises an image from the UE device, wherein the image is from a display of a kiosk as scanned using a camera of the UE device;
associate the authorized prestaged transaction and the received image based on an identifier of the UE device;
identify the kiosk and a location of the kiosk based on the received image;


authorized prestaged transaction based on the association of the authorized prestaged transaction and the received image; and
send a command to the identified kiosk to execute the authorized prestaged transaction 
As per Claim 11, (Previously Presented) The system of claim 10, wherein the one or more processors are further configured to:
refresh the image displayed on the display of the kiosk at a configured time interval.

compare an ownership of a phone number associated with the UE device to be same as an owner of the account associated with the prestaged transaction.
As per Claim 13,  (Currently Amended) The system of claim 10, wherein the one or more processors are further configured to:
in response to a failure in associating the authorized prestaged transaction and the received image, send a notification on a mobile application of a mobile device of an agent to assist with the authorized prestaged transaction.
As per Claim 14, (Previously Presented) The system of claim 10, wherein to authorize the prestaged transaction based on the information associated with the account, the one or more processors are further configured to:
perform a two-factor authentication with a phone number associated with the account of the prestaged transaction.
As per Claim 15, (Currently Amended) The system of claim 10, wherein the one or more processors are further configured to:
in response to a failure in associating the authorized prestaged transaction and the received image, display a help message on a display of the kiosk to complete the authorized prestaged transaction. 
As per Claim 16, (Previously Presented) The system of claim 10, wherein the one or more processors are further configured to:
in response to a determination that the prestaged transaction is outside of a preset policy boundary, override the preset policy to authorize the prestaged transaction based on verification of information associated with the account of the prestaged transaction.
As per Claim 17, (Previously Presented) The system of claim 16, wherein the image comprises a machine readable code, and wherein the machine readable code comprises a kiosk identifier.
As per Claim 18, (Currently Amended) The system of claim 11, wherein the one or more processors are further configured to:
perform a login process of the mobile application at the UE device based on verification of information associated with the account of the prestaged transaction.

receiving information of a prestaged transaction from a mobile application at a user equipment (UE) device;
authorizing the prestaged transaction based on information associated with an account, wherein the account is identified based on the information of the prestaged transaction received from the mobile application at the UE device;
receiving a message from the UE device, wherein the message comprises an image from the UE device, wherein the image is from a display of a kiosk as scanned using a camera of the UE device;
associating the authorized prestaged transaction and the received image based on an identifier of the UE device;
identifying the kiosk and a location of the kiosk based on the received image;

authorized prestaged transaction based on the association of the authorized prestaged transaction and the received image; and
sending a command to the identified kiosk to execute the authorized prestaged transaction 
wherein the image comprises a machine readable code, and
wherein the machine readable code comprises a kiosk identifier.
As per Claim 20,  (Previously Presented) The non-transitory, tangible computer-readable device of claim 19, wherein the operations further comprises:
refreshing the image displayed on the display of the kiosk at a configured time interval.




Drawings
Drawings submitted May 18, 2020 are sufficient.
Information Disclosure Sheet
The information disclosure statement (IDS) submitted on February 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The most remarkable prior arts on record are to Ahmad et al., AES Cardless Automatic Teller Machine (ATM) Biometric Security System Design Using FPGA Implementation and Jamkhedkar et al. U.S. Patent Application Publication 2019/0073663. 
Ahmad et al. is directed toward Automated Teller Machine (ATM) is an electronic banking outlet that allows bank customers to complete a banking transactions without the aid of any bank official or teller. Several problems are associated with the use of ATM card such card cloning, card damaging, card expiring, cast skimming, cost of issuance and maintenance and accessing customer account by third parties. The aim of this project is to give a freedom to the user by changing the card to biometric security system to access the bank account using Advanced Encryption Standard (AES) algorithm. The project is implemented using Field Programmable Gate Array (FPGA) DE2-115 board with Cyclone IV device, fingerprint scanner, and Multi-Touch Liquid Crystal Display (LCD) Second Edition (MTL2) using Very High Speed Integrated Circuit Hardware (VHSIC) Description Language (VHDL). This project used 128-bits AES for recommend the device with the throughput around 19.016Gbps and utilized around 520 slices. This design offers a secure banking transaction with a low rea and high performance and very suited for restricted space environments for small amounts of RAM or ROM where either encryption or decryption is performed. Ahmad et al., Abstract
Jamkhedkar et al. is directed to systems, methods, devices, and the like for processing a cardless cash transaction. In one embodiment, a system is introduced that enables a communication between a user device and an automated teller machine. The communication disclosure presents a system and method that enables the communication between a user device and an automated teller machine for the withdrawal of a cash amount using a cardless cash option. The withdrawal occurs through the use of a white label platform which pairs the automated teller machine and user device without the use of a card. Jamkhedkar et al., Abstract. 
Ahmad et al. nor Jamkhedkar et al. teach the limitations of the claimed invention, receive information of a prestaged transaction from a mobile application at a user equipment (UE) device;
authorize the prestaged transaction based on information associated with an account, wherein the account is identified based on the information of the prestaged transaction received from the mobile application at the UE device;
receive a message from the UE device, wherein the message comprises an image from the UE device, wherein the image is from a display of a kiosk as scanned using a camera of the UE device;
associate the authorized prestaged transaction and the received image based on an identifier of the UE device;
identify the kiosk and a location of the kiosk based on the received image update a record of the account associated with the authorized prestaged transaction based on the association of the authorized prestaged transaction and the received image; and
send a command to the identified kiosk to execute the authorized prestaged transaction. Moreover, none of the prior art of record remedies the deficiencies found in Ahmad et al. and Jamkhedkar et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687